UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    AMERICAN E GROUP LLC,

                         Plaintiff,
                                                         1-18-cv-03969-GHW
            -against-

    LIVEWIRE ERGOGENICS, INC.,

                         Defendant.


    LIVEWIRE ERGOGENICS, INC.,

                         Counterclaim Plaintiff/
                         Third-Party Plaintiff,
            -against-

    AMERICAN E GROUP LLC,

                         Counterclaim Defendant,

    ELANA HIRSCH A/K/A ELANA MICHELLE
    HIRSCH A/K/A ELANA BARKATS, JSBARKATS
    PLLC and SUNNY JOSEPH BARKATS A/K/A
    SANNY JOSEPH BARKATS,

                         Third-Party Defendants.


                       DEFENDANT LIVEWIRE ERGOGENICS INC.’S
                          ANSWER, AFFIRMATIVE DEFENSES,
                     COUNTERCLAIMS AND THIRD-PARTY COMPLAINT

          Defendant Livewire Ergogenics, Inc. (“Defendant” or “Livewire”), by and through its

attorneys, Gusrae Kaplan Nusbaum PLLC, as and for its answer to the amended complaint dated

May 9, 2018 (the “Amended Complaint1”) of plaintiff American E Group LLC (“American

E” or “Plaintiff”), hereby states as follows:



1
    See ECF No. 7.

                                                   1
        1.     Defendant admits that Plaintiff seeks to enforce a promissory note executed by and

between Plaintiff and Defendant on November 17, 2015 (the “Note”). Defendant denies the

remaining allegations contained in Paragraph “1” of the Amended Complaint.

        2.     Defendant denies each and every allegation contained in Paragraph “2” of the

Amended Complaint.

        3.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “3” of the Amended Complaint, and therefore denies

same.

        4.     Defendant admits the allegations contained in Paragraph “4” of the Amended

Complaint.

        5.     The allegations in Paragraph “5” of the Amended Complaint constitute legal

conclusions to which no response is required.

        6.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “6” of the Amended Complaint, except admits that

Livewire is a Nevada corporation and maintains a place of business in the State of California.

        7.     The allegations in Paragraph “7” of the Amended Complaint constitute legal

conclusions to which no response is required.

        8.     The allegations in Paragraph “8” of the Amended Complaint constitute legal

conclusions to which no response is required.

        9.     Defendant admits the allegations contained in Paragraph “9” of the Amended

Complaint.

        10.    Defendant admits the allegations contained in Paragraph “10” of the Amended

Complaint.



                                                2
           11.      Defendant admits the allegations contained in Paragraph “11” of the Amended

Complaint.

           12.      Defendant admits only the allegation contained in Paragraph “12” of the Amended

Complaint that in or about November 2015, Plaintiff agreed to loan Defendant the sum of $30,000.

Defendant denies that it received a loan of $30,000 from Plaintiff. Defendant alleges that it

retained JSBarkats PLLC (“JSB”) in November 2015 to provide legal services and assist with

financing on Defendant’s behalf, and that JSB secured the deal between Plaintiff and Defendant.

Defendant further alleges that Plaintiff only paid directly to Defendant $7,500 (of the $30,000 loan

proceeds) and also paid $14,500 to JSB of the loan proceeds.

           13.      Defendant admits only the allegation contained in Paragraph “13” that it entered

into the Note on or about November 17, 2015, and respectfully refers the Court to the Note2 for its

terms and provisions.

           14.      Defendant neither admits or denies the allegations contained in Paragraph “14” of

the Amended Complaint, and respectfully refers the Court to the Note for its terms and provisions.

Defendant also refers to the Court’s Order dated October 29, 2018, whereby the Court determined

that for purposes of a usury analysis, the Restricted Shares “component of the consideration for

the Note must be eliminated in order for the effective rate of the Note not to exceed 20%.”3

           15.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “15” of the Amended Complaint, except denies that

Plaintiff was entitled (or is now entitled) to receive 250 million shares of Livewire restricted

common stock pursuant to the terms of the Note.



2
    See ECF No. 7, Exhibit (“Ex.”) A.
3
    See ECF No. 28 at p. 9.

                                                     3
        16.     Defendant neither admits or denies the allegations contained in Paragraph “16” of

the Amended Complaint, and respectfully refers the Court to the Note for its terms and provisions.

To the extent that Plaintiff alleges this provision of the Note is enforceable, Defendant denies.

        17.     Defendant neither admits or denies the allegations contained in Paragraph “17” of

the Amended Complaint, and respectfully refers the Court to the Note for its terms and provisions.

To the extent that Plaintiff alleges this provision of the Note is enforceable, Defendant denies.

        18.     Defendant denies each and every allegation contained in Paragraph “18” of the

Amended Complaint.

        19.     Defendant denies each and every allegation contained in Paragraph “19” of the

Amended Complaint.

        20.     Defendant denies each and every allegation contained in Paragraph “20” of the

Amended Complaint.

        21.     Defendant denies each and every allegation contained in Paragraph “21” of the

Amended Complaint.

        22.     Defendant denies each and every allegation contained in Paragraph “22” of the

Amended Complaint.

        23.     Defendant denies each and every allegation contained in Paragraph “23” of the

Amended Complaint.

                                    FIRST CLAIM FOR RELIEF
                              (Enforcement of the Note – Money Damages)

        24.     In response to Paragraph “24” of the Amended Complaint, Defendant repeats and

realleges each of the foregoing responses set forth in Paragraphs “1” through “23” above, as if

fully set forth herein.




                                                 4
        25.     Defendant admits the allegations contained in Paragraph “25” of the Amended

Complaint.

        26.     Defendant denies each and every allegation contained in Paragraph “26” of the

Amended Complaint.

        27.     Defendant denies each and every allegation contained in Paragraph “27” of the

Amended Complaint.

        28.     Defendant denies each and every allegation contained in Paragraph “28” of the

Amended Complaint.

        29.     Defendant denies each and every allegation contained in Paragraph “29” of the

Amended Complaint.

        30.     Defendant neither admits nor denies the allegations set forth in Paragraph “30” of

the Amended Complaint, which purports to state a legal conclusion. To the extent a response is

required, Defendant denies the allegations contained in Paragraph “30” of the Amended

Complaint.

                                  SECOND CLAIM FOR RELIEF
                             (Enforcement of Note – Specific Performance)

        31.     In response to Paragraph “31” of the Amended Complaint, Defendant repeats and

realleges each of the foregoing responses set forth in Paragraphs “1” through “30” above, as if

fully set forth herein.

        32.     Defendant admits the allegations contained in Paragraph “32” of the Amended

Complaint only to the extent that it was fraudulently induced to enter into the Note, as alleged in

Defendant’s counterclaims.

        33.     Defendant neither admits or denies the allegations contained in Paragraph “33” of

the Amended Complaint, and respectfully refers the Court to the Note for its terms and provisions.

                                                5
Pursuant to the Court’s determination in the October 29, 2018 Order (ECF No. 28), Defendant

denies that Plaintiff is entitled to the Restricted Shares.

        34.     Defendant denies each and every allegation contained in Paragraph “34” of the

Amended Complaint. Pursuant to the Court’s determination in the October 29, 2018 Order (ECF

No. 28), Defendant denies that Plaintiff is entitled to the Restricted Shares.

        35.     Defendant denies each and every allegation contained in Paragraph “35” of the

Amended Complaint. Pursuant to the Court’s determination in the October 29, 2018 Order (ECF

No. 28), Defendant denies that Plaintiff is entitled to the Restricted Shares.

        36.     Defendant denies each and every allegation contained in Paragraph “36” of the

Amended Complaint. Pursuant to the Court’s determination in the October 29, 2018 Order (ECF

No. 28), Defendant denies that Plaintiff is entitled to the Restricted Shares.

        37.     Defendant neither admits nor denies the allegations set forth in Paragraph “37” of

the Amended Complaint, which purports to state a legal conclusion. To the extent a response is

required, Defendant denies the allegations contained in Paragraph “37” of the Amended Complaint

and refers to the Court’s determination in the October 29, 2018 Order (ECF No. 28).

                                  THIRD CLAIM FOR RELIEF
                          (Breach of Contract – Costs of Collection Under the Note)

        38.     In response to Paragraph “38” of the Amended Complaint, Defendant repeats and

realleges each of the foregoing responses set forth in Paragraphs “1” through “38” above, as if

fully set forth herein.

        39.     Defendant admits the allegations contained in Paragraph “39” of the Amended

Complaint.

        40.     Defendant denies each and every allegation contained in Paragraph “40” of the

Amended Complaint.

                                                   6
       41.     Defendant neither admits or denies the allegations contained in Paragraph “41” of

the Amended Complaint, and respectfully refers the Court to the Note for its terms and provisions.

       42.     Defendant denies each and every allegation contained in Paragraph “42” of the

Amended Complaint.

       43.     Defendant neither admits nor denies the allegations set forth in Paragraph “43” of

the Amended Complaint, which purports to state a legal conclusion. To the extent a response is

required, Defendant denies the allegations contained in Paragraph “43” of the Amended

Complaint.

                                    AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

               Plaintiff fails to state a claim upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

               Plaintiff’s claims are barred by the doctrine of unclean hands.

                                THIRD AFFIRMATIVE DEFENSE

               Plaintiff’s claims are barred because material terms of the Note are grossly

unreasonable, unconscionable, and therefore unenforceable.

                              FOURTH AFFIRMATIVE DEFENSE

               Plaintiff is barred from collecting any sums purportedly due under the Note because

the interest rate charged thereunder exceeds twenty five percent (25%) per annum, and is thus

criminally usurious (in violation of New York Penal Code § 190.40), void and unenforceable.

                                FIFTH AFFIRMATIVE DEFENSE

               Plaintiff's claims are barred, in whole or in part, because Plaintiff has failed to join

necessary and indispensable parties.



                                                  7
                                 SIXTH AFFIRMATIVE DEFENSE

                Plaintiff is barred from any relief on the subject Note because the Note was

procured through economic duress.

                               SEVENTH AFFIRMATIVE DEFENSE

                Plaintiff’s alleged damages were proximately caused by Plaintiff’s own intentional

fraudulent conduct and/or deceptive practices in connection with the Note, some of which are

alleged in Defendant’s counterclaims.

                                EIGHTH AFFIRMATIVE DEFENSE

                Plaintiff’s alleged damages were proximately caused by the intentional fraudulent

conduct and/or deceptive practices of another third-party (or other parties) in connection with the

Note, some of which are alleged in Defendant’s counterclaims.

                                 NINTH AFFIRMATIVE DEFENSE

                Plaintiff's claims are barred or limited by Plaintiff's breach of the covenant of good

faith and fair dealing.

                                TENTH AFFIRMATIVE DEFENSE

                Plaintiff’s claims are barred, in whole or in part, under the doctrines of waiver

and/or ratification.

                              ELEVENTH AFFIRMATIVE DEFENSE

                Plaintiff’s claims are barred, in whole or in part, under the doctrine of laches.

                              TWELFTH AFFIRMATIVE DEFENSE

                Plaintiff’s damages, if any, were caused by its own failure to act.

                            THIRTEENTH AFFIRMATIVE DEFENSE

                Plaintiff’s claims are barred, in whole or in part, by the statute of frauds.



                                                   8
                            FOURTEENTH AFFIRMATIVE DEFENSE

                Plaintiff’s claims are barred, in whole or in part, under the doctrine of accord and

satisfaction.

                               FIFTEENTH AFFIRMATIVE DEFENSE

                Plaintiff's claims are barred, in whole or in part, because Plaintiff has failed to

 mitigate damages.

                             SIXTEENTH AFFIRMATIVE DEFENSE

                Plaintiff's claims are barred, in whole or in part, by the doctrine of estoppel.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

                Plaintiff may lack standing to assert the claims.

                Defendant reserves the right to add additional Affirmative Defenses as may become

 apparent during discovery and disclosure.

 WHEREFORE, Defendant prays that a judgment be entered herein:

         (i)    Dismissing all causes of action in the Amended Complaint against Defendant; and

         (ii)   Granting Defendant such other and further relief as the Court deems just and proper,

 together with costs, attorneys’ fees and disbursements.




                                                   9
                     COUNTERCLAIMS AND THIRD-PARTY CLAIMS
                   AGAINST ELANA HIRSCH A/K/A ELANA MICHELLE
                   HIRSCH A/K/A ELANA BARKATS, JSBARKATS PLLC
              and SUNNY JOSEPH BARKATS A/K/A SANNY JOSEPH BARKATS

               As and for the counterclaims of Livewire Ergogenics, Inc. (“Livewire”) against

American E. Group LLC (“AEG” or “Counterclaim Defendant”), and its third-party claims against

Elana Hirsch a/k/a Elana Michelle Hirsch a/k/a Elana Barkats (“Hirsch”), JSBarkats PLLC (“JSB”)

and Sunny Joseph Barkats a/k/a Sanny Joseph Barkats (“S. Barkats”) (collectively with Hirsch and

JSB, the “Third-Party Defendants”), Livewire respectfully alleges, upon knowledge as to its own

conduct and upon information and belief as to all other matters, as follows:

                                      NATURE OF THE ACTION

       1.      This case concerns the Counterclaim Defendant and Third-Party Defendants’

exploitation of Livewire during a business transaction arranged by Livewire’s attorneys, S. Barkats

and his law firm, JSB (collectively, the “Barkats Parties”), who failed to disclose their own self-

interest in order to take advantage of numerous conflicts of interest created for the Counterclaim

Defendant’s and Third-Party Defendants’ personal gain, and to the detriment of Livewire.

       2.      In November 2015, Livewire retained JSB, a New York law firm, to perform

various services on Livewire’s behalf. S. Barkats, as JSB’s partner primarily responsible for

Livewire’s representation, was entrusted to act as Livewire’s fiduciary to help assist the company

with financing deals. In connection therewith, the Barkats Parties brought to Livewire a deal for

short-term financing from AEG, the proposed terms of which were set forth in a promissory note

dated November 17, 2015 (the “Note”).

       3.      Despite being retained to represent Livewire, the Barkats Parties acted in

contravention of their fiduciary duties to Livewire by placing AEG’s interests ahead of the interests




                                                 10
of Livewire in order to benefit themselves. The Barkats Parties made numerous misrepresentations

and/or omitted material facts from Livewire in connection with the Note.

        4.     Upon information and belief, the Barkats Parties also represented AEG in

negotiating and structuring a deal that contained one-sided, unconscionable terms (for the benefit

of AEG) that Livewire did not understand. Most notably, the Note charged Livewire an interest

rate of approximately 350% (in clear violation of New York criminal usury laws), and, upon the

Event of a Default, an accelerated “balloon” payment of ten (10) times the amount of principal and

interest.

        5.     In violation of their ethical obligations as Livewire’s attorneys, the Barkats Parties

acted in derogation of material conflicts of interest created by S. Barkat’s serving, on the one hand,

as Livewire’s attorney in negotiating the Note, and, on the other hand, as a beneficiary under the

Note. Upon information and belief, S. Barkats never disclosed to Livewire that he was a broker

of AEG, held a membership interest in AEG, and was married to Hirsch, AEG’s principal. Not

only did the Barkats Parties fail to obtain effective written waivers of these conflicts, but they also

charged fees and rendered advice to Livewire, with knowledge that Livewire would accept the

terms of the Note in reliance upon the advice of its legal counsel.

        6.     Livewire seeks declaratory and monetary relief based upon the Counterclaim

Defendant and Third-Party Defendants’ bad faith, breaches of fiduciary duties and violations of

professional responsibilities. As a result of the Counterclaim Defendant’s and Third-Party

Defendants’ deliberate (and concerted) efforts to deceive, manipulate and defraud Livewire in

connection with the Note, Livewire has sustained damages as a proximate result thereof.




                                                  11
                                            THE PARTIES

       7.      Livewire is a Nevada business corporation with a principal place of business

located at 1600 N. Kraemer Blvd., Anaheim, California 92806.

       8.      AEG is a New York limited liability company which maintains places of business

at 18 E. 41st Street, 19th Floor, New York, New York 10017 and/or 1350 Avenue of the Americas,

New York, New York 10019.

       9.      Hirsch is an individual and a resident of the State of New York. Upon information

and belief, Hirsch is a principal and the majority member of AEG (owning approximately a 96%

membership interest).

       10.     JSB is a New York professional limited liability company which maintains places

of business at 18 E. 41st Street, New York, New York 10017 and/or 1350 Avenue of the Americas,

1210, New York, New York 10019.

       11.     S. Barkats is an individual and a resident of the State of New York. S. Barkats is a

New York State licensed attorney and the founding partner of JSB. Upon information and belief,

S. Barkats is also a licensed real estate broker and a member of AEG (owning approximately a 4%

membership interest). Upon further information and belief, S. Barkats is the husband of AEG’s

principal, Hirsch.

       12.     JSB and S. Barkats were counsel to Livewire at all relevant times hereto.

                                JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1332 because the parties are citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs.




                                                12
        14.      Venue in the Southern District of New York is proper pursuant to 28 U.S.C. §1391

because the Counterclaim Defendant and Third-Party Defendants are residents of this judicial

district, a substantial part of the events or omissions giving rise to the claim occurred in this judicial

district, and/or the Counterclaim Defendant and Third-Party Defendants have sufficient contacts,

ties to and relations with this judicial district such that they are subject to personal jurisdiction in

this judicial district.

                                        FACTUAL ALLEGATIONS

Livewire and the Nature of its Business

        15.      Livewire is a publicly-traded Nevada corporation that was formed in 2007 in the

business of creating and developing nutritional products, acquiring and licensing special purpose

real estate properties, and the management of legal, fully-controlled and self-contained

greenhouses on such properties.

        16.      Livewire’s stock is quoted on the “Over-the-Counter” (“OTC”) market and trades

under the symbol “LVVV”.

The Engagement Letter with JSB and Livewire’s Retention of the Barkats Parties

        17.      In or about mid-2015, Livewire was seeking funding to pay off its auditors, as well

as its service providers. Livewire was referred by one of its auditors to JSB, as attorneys, to

represent Livewire in connection with ongoing reporting obligations with the Securities and

Exchange Commission (“SEC”) and general corporate governance, as well as assist with

financing.

        18.      On or about November 3, 2015, JSB prepared an engagement letter dated

November 3, 2015 (the “Engagement Letter”), that memorialized the terms of Livewire’s retention




                                                   13
of JSB as its legal counsel. In connection therewith, S. Barkats sent the following email to

Livewire’s Chief Executive Officer, Bill Hodson (“Hodson”) on or about November 4, 2015:

                Bill, find attached our engagement letter allowing our firm to immediately
                take over the legal representation work associated with your work. And
                secure terms of a note for $50K. Will start negotiating fund disbursements.
                Please play along with my guidance and work. Review and execute so we
                can start the work.

          19.   Pursuant to the Engagement Letter prepared by the Barkats Parties, JSB agreed to

assist Livewire with financing. According to the Engagement Letter, S. Barkats would be the

partner primarily responsible for the legal representation of Livewire.

          20.   The Engagement Letter also contained the following provision with respect to

“Financing”:

                       The firm will assist you with identifying sources of financing to pay
                service providers and make sure the Company is current with certain
                determined invoices, and will charge a $4,500 flat fee for securing such
                financing on your behalf and review the terms of the not, any conflicts shall
                be properly be waived by You in the event the funds are procured though
                another entity the firm may represent or partially own. The Firm will
                negotiate terms with vendors and such terms will not bound your Company
                but the financing which will be made to you in the aggregate of
                approximatively $50,000 in value.

          21.   Upon information and belief, the Barkats Parties never explained this provision in

detail to Hodson or represent that a conflict of interest may exist with respect to AEG or another

entity.

          22.   Hodson, as CEO of Livewire, agreed and accepted the terms of the Engagement

Letter with JSB on or about November 5, 2015.




                                                 14
The Note Between Livewire and AEG

           23.      In early November, 2015, S. Barkats wrote to Hodson that he was in the process of

“negotiating hard” to obtain funding for Livewire. At the time, Livewire was hopeful to obtain at

least $30,000 in order to pay the outstanding invoices of its service providers.

           24.      On or about November 13, 2015, the Barkats Parties obtained, on Livewire’s

behalf, a short-term bridge loan with AEG in the amount of $30,000 (the “Loan”). On or about

November 16, 2015, JSB delivered to Livewire a copy of the Note, which purported to set forth

the terms of the Loan from AEG to Livewire.

           25.      Pursuant to the terms of the Note,4 Livewire would be required (i) to repay the

principal amount of the Loan ($30,000) in full in six (6) months at an interest rate of twenty percent

(20%) per annum; and, (ii) as “additional consideration” for the Loan, to issue AEG restricted

shares of Livewire common stock equal to US$50,000 (which equaled approximately 250 million

shares at the time of the transaction (the “Restricted Shares”)), upon the execution of the Note.

The Restricted Shares were to be freely tradeable on May 17, 2016, the maturity date of the Note

(the “Maturity Date”).

           26.      The Note also included a provision that if an Event of Default shall occur, then the

Restricted Shares shall be freely transferable and the Note shall be immediately convertible to ten

(10) times the liquidated value of the Indebtedness. (See ECF No. 7, Ex. A, Section 4) (emphasis

added)

           27.      Further, the Note stated that, “[i]n no event shall any agreed to or actual interest

charged, reserved or taken by [AEG] as consideration for this Note exceed twenty percent (20%).

In the event that the interest provisions of his Note shall result at any time or for any reason in an



4
    Upon information and belief, the Note was drafted by (or with the assistance of) the Barkats Parties.

                                                            15
effective interest rate that exceeds twenty percent (20%), then without further agreement or notice

the obligation to be fulfilled shall be automatically reduced to such limit….” (See ECF No. 7, Ex.

A at Section 5).

        28.      Upon reviewing the Note, Hodson immediately contacted S. Barkats to inform that

he would not personally guaranty the Note, which was initially required from Hodson in order to

effectuate the Loan.

        29.      Additionally, Hodson requested from S. Barkats, his attorney, clarification

regarding several of the proposed terms set forth in the Note.

        30.      For example, on November 16th Hodson sent an email to S. Barkats stating, in

relevant part:

                 …look, I obviously don’t plan on defaulting, but can you explain this
                 sentence to me? Moreover, if an Event of Default shall occur, then the Note
                 shall be immediately convertible to ten (10) times the liquidated value of the
                 Indebtedness.5 I think we can do it without the [personal guaranty], I just
                 want to make sure I understand all the terms.

        31.      S. Barkats never addressed Hodson’s concerns or explained several of these terms

contained in the Note.

        32.      Because Livewire was in dire need of capital at the time, Hodson, in reliance upon

the legal advice of the Barkats Parties, agreed to sign the Note on November 17, 2015 without a

personal guaranty.

        33.      Further, in reliance upon the legal advice of the Barkats Parties, Livewire executed

the Note without being advised by the Barkats Parties that the Note included (i) a provision that

charged a “criminally usurious” interest rate (under New York Penal Law §190.40) by including,



5
 Hodson was referring to “Section 4” of the Note, whereby, in the Event of Default, the Note shall be immediately
convertible to ten (10) times the liquidated value of the Indebtedness.


                                                       16
as additional consideration for the Loan, the requirement that Livewire issue $50,000 worth of

restricted stock to AEG; and (ii) an unconscionable provision that required Livewire to pay, in the

Event of a Default, a “balloon” payment in an amount equal to ten (10) times the value of the

Indebtedness.

       34.      Upon information and belief, S. Barkats advised Hodson to accept the

aforementioned provisions of the Note (notwithstanding the fact they were unfavorable to

Livewire) due to the Barkats Parties’ own undisclosed material conflicts of interests in achieving

the most favorable terms of a deal for AEG and Hirsch.

       35.      During the course of their representation of Livewire, the Barkats Parties failed to

explain or disclose to Livewire specifically that the other party to the Note, AEG, was in fact S.

Barkats’ own company. Notwithstanding their ethical obligations as attorneys, S. Barkats never

informed Livewire that he was a real estate broker with AEG, maintained a membership interest

(of approximately 4%) in AEG, or that he was married to and shared a residence with Hirsch,

AEG’s principal member. Nor did the Barkats Parties ever obtain an effective written waiver of

these conflicts from Livewire.

       36.      Upon information and belief, the Barkats Parties were, in actuality, representing

AEG and negotiating with Livewire on AEG’s behalf without disclosure to Livewire.

       37.      On November 17, 2015, Livewire received a wire transfer from AEG in the amount

of only $7,400 of the Loan proceeds.

       38.      Shortly thereafter, S. Barkats sent an email to Hodson stating, in relevant part:

                We now need to circle back and strategize. What's the name of the game,
                also you need to file a press release about you engaging us and that we
                managed on a short notice to secure a debt capital.




                                                 17
       39.     On December 2, 2015, JSB, on behalf of Livewire, prepared a Form 8-K filing and

press release to report, inter alia, (i) Livewire’s execution of the Note with AEG (and the terms

thereunder); and (ii) Livewire’s retention of JSB. Upon information and belief, the December 2nd

press release was prepared by JSB, in large part, to tout the Barkats Parties and their purported

strong reputation on Wall Street.

       40.     On or about December 16, 2015, AEG, without written authorization from

Livewire, made a wire transfer payment in the amount of $14,500 to JSB. Notably, the December

16, 2015 wire transfer archive indicates identical addresses for AEG (f/k/a Sunny Sky Realty LLC)

and JSB, with each located at 18 E. 41st St., New York, New York 10017.

AEG Attempts to Convert Restricted Stock; The Barkats Parties Threaten Livewire

       41.     In January 2018, due to its financial condition at the time and the egregious

demands from AEG, Livewire was unable to deliver the Restricted Shares or repay the Loan prior

to the Maturity Date.

       42.     While Livewire expressed its desire to work towards an amicable resolution

concerning the Note, S. Barkats demanded that Livewire deliver the Restricted Shares to AEG and

also pay the default provision under the Note (Section 4), either in cash or liquidated shares of

Livewire stock (i.e., freely tradeable shares until AEG can convert into cash).

       43.      During Livewire’s correspondence with the Barkats Parties, S. Barkats sent

various emails and made telephone calls threatening Hodson to “make good” on Livewire’s

obligations, and, in doing so, falsely stated that the Note was entered into before the Barkats Parties

became engaged as Livewire’s legal counsel.

       44.     On or about February 13, 2018, Livewire first became aware that the Barkats Parties

and the holder of the Note, AEG (Hirsch) were related parties.



                                                  18
        45.     On or around February 15, 2018, AEG (Hirsch) elected to convert $20,000.00 of

the $50,000.00 amount of principal and interest under the Note into 66,666,667 shares of Livewire

common stock at a conversion price of .0003 per share.

        46.     Upon information and belief, the Counterclaim Defendant seeks to enforce

unconscionable and unenforceable terms of the Note despite its own blatant misconduct in the

negotiation and effectuation of the Note, specifically, their conscious and concerted efforts with

the Third-Party Defendants to harm Livewire.

                                        COUNT I
                      (Declaratory Judgment – the Note is Unenforceable)

       47.      Livewire repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

       48.      As set forth above, the Note Section “1” of the Note sets forth, in relevant part, the

following:

                       …… as additional consideration for this Note, [Livewire]
                will give to [AEG] restricted shares of [Livewire] equal to
                US$50,000.00 (the “Restricted Shares”) that will be convertible
                to freely tradeable shares on the Maturity Date…

       49.      Further, Section “4” of the Note sets forth, in relevant part, the following:

                An “Event of Default” shall be deemed to have occurred upon the
                occurrence of any of the following: (i) [Livewire] should fail for
                any reason or for no reason to make any payment of the principal
                or interest pursuant to this Note within thirty (30) days of the
                Maturity Date or otherwise due as prescribed herein . . .

                If an Event of Default shall occur and continue unremedied for
                more than sixty (60) days, then the Indebtedness, including all
                unpaid interest accrued thereon, shall at the option of [Plaintiff]
                and without notice to [LVVV], become due and payable at once
                and may be collected forthwith, whether or not there has been a
                prior demand for payment and regardless of the stipulated date for
                maturity.



                                                 19
                Moreover, if an Event for Default shall occur, then the Restricted
                Shares shall be freely tradeable and this Note shall be immediately
                convertible to ten (10) times the liquidated value of the
                Indebtedness…

       50.      An actual and justiciable controversy exists concerning whether the above

 provisions of the Note are unconscionable, illegal, void and unenforceable.

       51.      As stated herein, the above-referenced provisions of the Note were procured by the

 bad faith and/or fraudulent conduct of the Counterclaim Defendant and Third-Party Defendants.

       52.      Based upon the foregoing, Livewire seeks a declaratory judgment determining that

 the Note is invalid, void, unconscionable, illegal and unenforceable.

                                             COUNT II
                           (Breach of Fiduciary Duty – the Barkats Parties)

        53.     Livewire repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        54.     As attorneys for Livewire pursuant to the Engagement Letter, the Barkats Parties

owed fiduciary duties to Livewire, including a duty to exercise reasonable care in representing

Livewire and a duty of loyalty to act in good faith and for the best interests of Livewire.

        55.     The Barkats Parties breached their fiduciary duties to Livewire, in bad faith and in

order to financially benefit for themselves, to the detriment of Livewire. Specifically, the Barkats

Parties failed to act in the best interests of Livewire by advising, persuading and/or pressuring

Livewire to accept the one-sided, unconscionable terms of the Note with AEG. Further, the

Barkats Parties blatantly disregarded their duty of loyalty by failing to disclose or explain to

Livewire their inherent conflict of interest with respect to AEG, including that S. Barkats was a

member of AEG, owned interest in AEG, and was married to Hirsch, AEG’s principal.




                                                 20
        56.      As a proximate result of the Barkats Parties’ breaches, Livewire has suffered and

continues to suffer actual damages in an amount to be determined at trial.

        57.     As a result of the foregoing, the Barkats Parties are jointly and severally liable to

Livewire in an amount to be determined at trial.

                                            COUNT III
                    (Aiding and Abetting Breach of Fiduciary Duty – AEG/Hirsch)

        58.     Livewire repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        59.     At all relevant times, AEG and Hirsch knew the Barkats Parties’ were counsel for

Livewire in connection with the Note, and as such, knew of the Barkats Parties’ fiduciary duties

owed to Livewire.

        60.     Upon information and belief, AEG and Hirsch knowingly participated with the

Barkats Parties in breaching their fiduciary duties to Livewire by providing the Barkats Parties

material assistance enabling the Barkats Parties to breach these fiduciary duties to Livewire.

        61.     AEG and Hirsch's respective actions in aiding and abetting the Barkats Parties’

breaches of his fiduciary duties of care and loyalty to Livewire directly and proximately caused

Livewire damages in an amount to be determined at trial.

                                       COUNT IV
              (Breach of Implied Covenant of Good Faith and Fair Dealing – the
                                     Barkats Parties)

        62.     Livewire repeats and re-alleges each and every allegation contained above as if

 fully set forth herein.

        63.     The Engagement Letter is a valid contract entered into by Livewire and JSB.




                                                 21
       64.     Among other things, the Engagement Letter between Livewire and JSB included

an implied covenant of good faith and fair dealing, which required the parties to refrain from

unreasonable conduct.

       65.     The Barkats Parties breached the implied covenant of good faith and fair dealing

because they willfully intended to deceive and manipulate Livewire into entering the with AEG

and obtain favorable terms to the detriment of Livewire.

       66.     The Barkats Parties are liable to Livewire for damages resulting from the Barkats

Parties’ breach of the implied covenant of good faith and fair dealing.

       67.     By virtue of the Barkats Parties’ actions, Livewire has been damaged in an amount

to be determined at trial.

                                           COUNT V
              (Breach of Implied Covenant of Good Faith and Fair Dealing –
                                       AEG/Hirsch)
       68.    Livewire repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

       69.     The Note is a valid contract entered into by Livewire and AEG.

       70.     Among other things, the Note between Livewire and AEG included an implied

covenant of good faith and fair dealing, which required the parties to refrain from unreasonable

conduct.

       71.     AEG breached the implied covenant of good faith and fair dealing because, in

concert with the Barkats Parties, willfully intended to deceive and manipulate Livewire under the

Note and obtain favorable terms to the detriment of Livewire.

       72.     AEG and Hirsch are liable to Livewire for damages resulting from AEG and

Hirsch’s breaches of the implied covenant of good faith and fair dealing.




                                               22
       73.     By virtue of the Defendants' actions, Plaintiff has been damaged in an amount to

be determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Livewire seeks judgment as follows:

       A.      On Count I, a declaratory judgment stating that the Note is void and has no binding

effect on Livewire.;

       B.      On Count II, a judgment in favor of Livewire and against the Barkats Parties,

jointly and severally, in an amount to be determined at trial;

       C.      On Count III, a judgment in favor of Livewire and against AEG and Hirsch, jointly

and severally, in an amount to be determined at trial;

       D.      On Count IV, a judgment in favor of Livewire and against the Barkats Parties,

jointly and severally, in an amount to be determined at trial;

       E.      On Count V, a judgment in favor of Livewire and against AEG and Hirsch, jointly

and severally, in an amount to be determined at trial;

       F.      The costs and disbursements of this action, including reasonable attorneys' fees;

and

       G.      Such other and further relief as the Court may deem just and proper.

Dated: New York, New York                             GUSRAE KAPLAN NUSBAUM PLLC
       November 13, 2018

                                                      By:        /s/ Ryan J. Whalen____________
                                                                 Ryan J. Whalen, Esq.
                                                                 Attorneys for Defendant and
                                                                 Counterclaim Plaintiff/Third-Party
                                                                 Plaintiff Livewire Ergogenics, Inc
                                                                 120 Wall Street, 25th Floor
                                                                 New York, New York 10005
                                                                 (212) 269-1400


                                                 23
